Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-11 and 15-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sone et al. (U.S. PGPUB 20190000551).
With respect to claim 4, Sone et al. disclose a computer-based method of planning a catheter-based intervention, the method comprising:
obtaining, at a computing device, a model of an anatomical region of interest (paragraph 58, The acquisition function 442 acquires the specified region as the oval fossa region R1);
determining, at the computing device, an entry in the anatomical region of interest (paragraph 64, Thereafter, the calculation function 443 adjusts the puncturing region in the oval fossa region R1, on the basis of the height “h” (Step S104). The puncturing region is a region on the oval fossa region R1 to enable the medical device to reach the treatment target region);
determining, at the computing device, a target in the anatomical region of interest (paragraph 59, the acquisition function 442 acquires the target region R2 from the CT image data, on the basis of an operation by the operator);
determining, at the computing device a trajectory from the entry to the target, the trajectory comprising a parametric or piecewise parametric curve, a sequence of straight line segments, or a combination of curves and line segments (paragraph 77, the calculation function 443 extracts a core line in the inferior vena cava region R4, as a straight line. Thereafter, the calculation function 443 acquires a plurality of straight lines L6 parallel with the extracted core line and running through the inferior vena cava region R4. The calculation function 443 generates a plurality of lines L5 for each of the straight lines L6, as two-dimensional curves on the plane P3 including the straight line L6 and the target region R2, paragraph 103, The presentation function 444 may display the path (route) of the medical device, in addition to the puncturing region. For example, the calculation function 443 calculates the path of the medical device to reach the treatment target region through the oval fossa); and
selecting, at the computing device, a catheter from a plurality of catheters based on a registration of the catheter's pre-bent shape onto the trajectory (paragraph 103, The calculation function 443 connects the region R5, the puncturing region, and the target region R2 with a curve, under the restriction relating to the bending angle of the medical device, to calculate the path of the medical device, paragraph 109, The presentation function 444 may further select a catheter on the basis of the shape of the path, and present the selected catheter).
	With respect to claim 5, Sone et al. disclose the method of claim 4, wherein the model of the anatomical region of interest comprises at least one of a virtual 3D model of the anatomical region of interest and a medical image of the anatomical region of interest (paragraph 58, the acquisition function 442 performs segmentation using region growing extracting a region in which CT values are spatially continuous and/or pattern matching using a shape template to specify a region corresponding to the oval fossa region in the CT image data. The acquisition function 442 acquires the specified region as the oval fossa region R1).
	With respect to claim 6, Sone et al. disclose the method of claim 4, wherein the catheter comprises a device delivery sheath having a pre-determined shape (paragraph 111, Specifically, supposing that the joint closer to the distal end of the catheter is a first joint and the other joint is a second joint, the two types include a type (such as catheters illustrated in FIG. 11A, FIG. 11B, FIG. 11C, and FIG. 11D) in which the second joint is bent in a direction rotated by “90°” clockwise from the bending direction of the first joint, as viewed from the distal end side of the catheter, and a type (such as catheters illustrated in FIG. 12A, FIG. 12B, FIG. 12C, and FIG. 12D) in which the second joint is bent in a direction rotated by “90°” counterclockwise from the bending direction of the first joint. FIG. 11A, FIG. 11B, FIG. 11C, FIG. 11D, FIG. 12A, FIG. 12B, FIG. 12C, and FIG. 12D are diagrams illustrating examples of the catheter according to the first embodiment).
	With respect to claim 7, Sone et al. disclose the method of claim 4, wherein the catheter has one or more predetermined bends (paragraph 111, supposing that the joint closer to the distal end of the catheter is a first joint and the other joint is a second joint, the two types include a type (such as catheters illustrated in FIG. 11A, FIG. 11B, FIG. 11C, and FIG. 11D) in which the second joint is bent in a direction rotated by “90°” clockwise from the bending direction of the first joint, as viewed from the distal end side of the catheter).
	With respect to claim 8, Sone et al. disclose the method of claim 4, wherein determining the trajectory comprises determining the trajectory based on one or more constraints, wherein the one or more constraints comprise one or more operational constraints indicating at least one or more positions within the anatomical region of interest through which the trajectory should pass (paragraph 65, the calculation function 443 adjusts the puncturing region such that the medical device is enabled to reach the treatment target region without coming into contact with the contact-prohibited region, paragraph 77, as illustrated in FIG. 7A, the calculation function 443 generates the line L5 such that the line L5 runs through the inferior vena cava region R4, the puncturing region (puncturing region adjusted at Step S104) in the oval fossa region R1, and the target region R2) and one or more tolerances with respect to the one or more positions through which the trajectory should pass (paragraph 94, The calculation function 443 calculates the puncturing region on the basis of the height “h” and the lines L5, in the region having a distance equal to or larger than the threshold T1 from the aortic region, in the oval fossa region R1. This structure prevents the medical device from coming into contact with the aorta of the subject P while the medical device punctures the oval fossa).
	With respect to claim 9, Sone et al. disclose the method of claim 8, wherein the one or more operational constraints comprise one or more of:
at least a portion of the trajectory starting at a first feature of the anatomical region of interest and being tangential to an axis of the first feature within a tolerance (paragraph 76, Thereafter, the calculation function 443 generates a line L5 connecting the target region R2 with the inferior vena cava region R4 (Step S105));
at least a portion of the trajectory perforating a second feature of the anatomical region of interest at a geometric center point of the second feature within a tolerance (paragraph 77, Thereafter, as illustrated in FIG. 7A, the calculation function 443 generates the line L5 such that the line L5 runs through the inferior vena cava region R4, the puncturing region (puncturing region adjusted at Step S104) in the oval fossa region R1, and the target region R2);
at least a portion of the trajectory ending at the target and being parallel to an axis of the target within a tolerance (paragraph 78, FIG. 7B is a diagram for explaining the line L5 connecting the target region R2 with the inferior vena cava region R4 according to the first embodiment. FIG. 7B corresponds to a diagram illustrating the inferior vena cava region R4, the oval fossa region R1, the target region R2, and the line L5 in FIG. 7A, as viewed from the core line direction of the inferior vena cava region R4); and
at least a portion of the trajectory ending at a geometric center point of a third feature of the anatomical region of interest and being parallel to a centerline of the third feature within a tolerance (paragraph 93, The medical device including the first clip reaches the inside of the left atrium through the puncturing position in FIG. 7D, according to the first path, and is bent in the left atrium to reach the target region R22).
	With respect to claim 10, Sone et al. disclose the method of claim 9, wherein:
the first feature is an inferior vena cava (IVC) or a superior vena cava (SVC) (paragraph 77, Thereafter, as illustrated in FIG. 7A, the calculation function 443 generates the line L5 such that the line L5 runs through the inferior vena cava region R4);
the axis of the first feature comprises a central inflow axis of the IVC or SVC (paragraph 77, first, the calculation function 443 extracts a core line in the inferior vena cava region R4, as a straight line);
the second feature is a fossa ovalis (paragraph 83, after the medical device reaches the right atrium through the inferior vena cava, the medical device is bent toward the puncturing region of the oval fossa to puncture the oval fossa);
the target comprises a planned position of an implantable device (paragraph 83, the medical device that has punctured the oval fossa is further bendable at least on the plane including the inferior vena cava and the puncturing region);
the axis of the target comprises a deployment axis of the implantable device (paragraph 103, The presentation function 444 may display the path (route) of the medical device, in addition to the puncturing region. For example, the calculation function 443 calculates the path of the medical device to reach the treatment target region through the oval fossa); and 
the third feature is an ostium of a left atrial appendage (paragraph 114, The description above illustrates the case of selecting a catheter on the basis of the bending angle of the curve in the path in the left atrium).
	With respect to claim 11, Sone et al. disclose the method of claim 8, wherein one or more constraints comprise the trajectory being fully contained within a blood pool volume of the anatomical region of interest except for zero or more portions of the trajectory designated to perforate a feature of the anatomical region of interest (paragraph 65, the calculation function 443 adjusts the puncturing region such that the medical device is enabled to reach the treatment target region without coming into contact with the contact-prohibited region. The contact-prohibited region is set to at least a part of the heart. For example, the contact-prohibited region is an internal wall in the ventricle in the heart of the subject P, an internal wall in the atrium, and various valves).
With respect to claim 15, Sone et al. disclose the method of claim 4, further comprising visualizing, at the computing device, one or more depictions of the anatomical region of interest and of the catheter as positioned with respect to the trajectory (paragraph 104, the presentation function 444 displays a CT image on the display 420, and displays the puncturing region and the path on the CT image, paragraph 105, The presentation function 444 may display the medical device in addition to the puncturing region and the path).
With respect to claim 16, Sone et al. disclose the method of claim 4, further comprising generating, at the computing device, based on the selected catheter, an execution plan comprising instructions for executing the catheter-based intervention using the catheter (paragraph 117, the calculation function 443 further calculates the path of the medical device to reach the treatment target region through the oval fossa, and the presentation function 444 displays the puncturing region and the path on the CT image. With this structure, the medical image processing apparatus 400 according to the first embodiment assists the planning of the path of the medical device, and further facilitates an operation accompanied with puncturing of the interatrial septum).
	With respect to claim 17, Sone et al. disclose the method of claim 4, wherein selected a catheter further comprises: verifying that the catheter's pre-bent shape matches the trajectory within a threshold (paragraph 115, the presentation function 444 displays information, such as an image illustrating the selected catheter, the positions and the number of joints included in the catheter, the maximum values of the bending angles of the respective joints, the bending directions, and the curvature in bending, on the display 420. The control function 441 may receive an operation to determine whether to use the presented catheter for the operation from the operator. In addition, when the restriction relating to the bending angle of the medical device is changed by selection of the catheter, the calculation function 443 may further calculate the puncturing region, on the basis of the changed restriction relating to the bending angle of the medical device). By determining whether to use the presented catheter, the operator verifies the catheter’s shape matches the trajectory within a threshold.
With respect to claim 18, Sone et al. disclose a non-transitory computer-readable medium having computer-executable instructions stored thereon, which, when executed by a processor of a computing device, cause the computing device to perform a method of planning a catheter-based intervention (paragraph 164, the image processing program may be recorded on a computer-readable recording medium, such as a hard disk, a flexible disk (FD), a CD-ROM, a MO, and a DVD, and executed by being read from the recording medium with a computer), as in claim 4; see rationale for rejection of claim 4.
	With respect to claim 19, Sone et al. disclose the non-transitory computer-readable medium of claim 18 for implementing the method of claim 5; see rationale for rejection of claim 5.
	With respect to claim 20, Sone et al. disclose the non-transitory computer-readable medium of claim 18 for implementing the method of claim 6; see rationale for rejection of claim 6.
	With respect to claim 21, Sone et al. disclose a computing device (paragraph 45, FIG. 2 is a block diagram illustrating an example of the medical image processing apparatus 400 according to the first embodiment) comprising: a memory; and a processor configured to perform a method of planning a catheter-based intervention (paragraph 53, the processing circuitry 440 is a processor that reads the computer program from the memory 430 and executes the computer program to achieve the function corresponding to the computer program) for executing the method of claim 4; see rationale for rejection of claim 4.
	With respect to claim 22, Sone et al. disclose the computing device of claim 21 for executing the method of claim 5; see rationale for rejection of claim 5.
	With respect to claim 23, Sone et al. disclose the computing device of claim 21 for executing the method of claim 6; see rationale for rejection of claim 6.
Allowable Subject Matter
Claims 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  He et al. (CN 104095654) is made of record as describing a method of selecting a catheter size. However, He et al. does not relate the centerline to the trajectory, i.e., 
registering the corresponding centerline onto the trajectory; for each of the catheters, measuring a deviation between the registered corresponding centerline and the trajectory; and selecting, among the registered catheters, the catheter having the smallest deviation between the registered corresponding centerline and the trajectory.
None of the cited art teaches or suggests relating the catheter to a virtual tube based on the trajectory, i.e.,
for each of the catheters, generating a virtual tube along the trajectory having the corresponding radius; for each of the catheters, registering the corresponding outer surface to the corresponding virtual tube; for each of the catheters, measuring a deviation between the registered corresponding outer surface and the corresponding virtual tube; and selecting, among the registered catheters, the catheter having the smallest deviation between the registered corresponding outer surface and the corresponding virtual tube.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2018002250 to Nachabe et al. for selecting a catheter from a plurality of catheter types
U.S. PGPUB 20170258526 to Lang for a method of moving a surgical instrument tangent with anatomic landmarks
U.S. PGPUB 20100071693 to Allum et al. for a method of aligning a catheter with an axial centerline
U.S. PGPUB 20070249911 to Simon for a method of generating a plan including trajectories and catheter size selection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
6/1/22